Title: To Benjamin Franklin from Gourlade & Moylan, 19 January 1780
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 19th. Jany. 1780
The privateer Sloop Black prince under American Colours, put into this harbour some days since; she saild last from Dunkirque, and during a Cruise of eighteen days in the English Channel, (in consort with the Black princess) she made several captures and deposited Forty eight prisoners here. We take the liberty of mentioning this circumstance to you, that in case those prisoners are to be looked on as the property of the united States, you may take such order therin, as will distinguish them from those of this kingdom.
We have the honor to be with respect Honord Sir Your most obt hbl sts.
Gourlade & Moylan
  Addressed: The Honorable / Doctor Benj: Franklin / Plenipotentiary Minister / from the United States of / America / Passy
Notation: G & Moylan Jan 19 1780
